Order
PER CURIAM.
Kenna L. Ruffcorn (mother), individually, and as next friend of Jackson S. Ruff-corn-Rowland (Jackson), appeals from the judgment of the Circuit Court of Buchanan County declaring the respondent, Scott L. Ruffcorn, Jr., (father), to be Jackson’s biological father and awarding his joint legal custody to the parties, with primary physical custody and child support to the father and visitation to the mother.
The mother raises three points on appeal. In Point I, she claims that the trial court erred in awarding the primary physical custody of Jackson to the father because the court’s § 452.375.2 best interest findings, on which it relied for its award of custody, were not supported by substantial evidence, were against the weight of the evidence, and were the result of a misapplication of the law. In Point II, she claims that the trial court erred in failing to order the father to maintain the health care plan provided by his employer because, on the undisputed evidence in the case, it was mandated under § 454.603. In Point III, she claims that the trial court erred in awarding primary physical custody of Jackson to the father because the evidence did not support the requisite statutory finding, under § 452.375.2, that such an award was in the child’s best interests.
Affirmed. Rule 84.16(b).